J-A29032-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KENNETH SUCHMA AND JANICE                      IN THE SUPERIOR COURT OF
SUCHMA, HUSBAND AND WIFE,                            PENNSYLVANIA

                        Appellants

                   v.

DAVID LASOTA AND CAROLINE LASOTA,
HUSBAND AND WIFE,

                        Appellees                  No. 1932 WDA 2014


                  Appeal from the Order October 28, 2014
            In the Court of Common Pleas of Allegheny County
                    Civil Division at No: GD-12-010229


BEFORE: FORD ELLIOTT, P.J.E., BOWES AND MUSMANNO, JJ.

DISSENTING STATEMENT BY BOWES, J.:             FILED FEBRUARY 05, 2016

     I respectfully dissent from the majority’s decision herein. At issue is

the fact that Mr. and Mrs. LaSota, Appellees, created a planting bed,

installed landscaping stones, and placed vegetation on John Street, which is

a platted road in a recorded subdivision called Crafton Plan of Lots that was

filed by Charles C. Craft. Appellants, Mr. and Mrs. Suchma, contend that the

items in question must be removed from John Street.

     A platted road in a recorded subdivision plan creates an easement in

favor of all property owners in the subdivision.   Starling v. Lake Meade

Prop. Owners Ass'n, Inc., 121 A.3d 1021 (Pa.Super. 2015).                The

easement is considered to be right of way for access that can be used for the

purposes of egress and ingress by all property owners in the subdivision.
J-A29032-15


Id. Mr. and Mrs. LaSota, by virtue of their ownership of a lot in the Crafton

Plan of Lots, have a property interest in John Street that consists solely of

right of way for ingress and egress and that is the extent of their ownership

interest in the road. Id.

      It is settled that, “The owner of an easement can make any use of it

that is not inconsistent with the purpose for which the easement was

created.” Id. at 1029.      Conversely, “an easement cannot be used for

purposes other than those contemplated when the easement was created.”

Id. at 1031. John Street was created to provide ingress and egress to the

owners in the subdivision recorded by Charles C. Craft, and the LaSotas do

not have the right to use it for any other purpose.       Hence, they cannot

maintain a raised earthen berm or planting area, large landscaping stones,

and vegetation on the easement.       Id.   For these reasons, I respectfully

dissent from the majority’s decision that the planting area, stones, and

vegetation can remain on John Street since they do not constitute an

unreasonable interference on the ability of the Suchmas, who also own a lot

in the subdivision, to use John Street for ingress and egress.




                                     -2-